Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1010      Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 PAULA BAILEY, KRYSTAL
 CLARK and HOPE ZENTZ,
 on behalf of themselves
 and others similarly situated,

                   Plaintiffs,

                                           Case No. 19-13442
 v.                                        District Judge Victoria A. Roberts
                                           Mag. Judge Elizabeth A. Stafford
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, HEIDI WASHINGTON,
 SHAWN BREWER, RUSSELL MARLAN,
 KENNETH MCKEE, LLOYD RAPELJE,
 LIA GULICK, DAVID JOHNSON, KARRI
 OSTERHOUT, JOSEPH TREPPA, DAN
 CARTER, RICHARD BULLARD and
 TONI MOORE, in their official and
 individual capacities,

                Defendants.
       ________________________________/

       ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
                   JUDGMENT [ECF No. 56]

 I.    INTRODUCTION

       Paula Bailey (“Bailey”), Krystal Clark (“Clark”), and Hope Zentz

 (“Zentz”) are inmates at the Women’s Huron Valley Correctional Facility

 (“WHV”). They filed this civil rights action under 42 U.S.C. § 1983.



                                       1
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1011     Page 2 of 16




       Among the Defendants are the Michigan Department of Corrections

 (“MDOC”) and various MDOC employees (“MDOC Defendants”).

       Plaintiffs challenge what they describe as inhumane, dangerous, and

 unconstitutional conditions endured by women incarcerated at WHV. They

 allege that Defendants failed to remove or remedy mold conditions. Plaintiffs

 say this mold exposure has taken a significant toll on them, both physically

 and mentally.

       The MDOC Defendants argue Plaintiffs failed to exhaust the grievance

 process, and they are entitled to summary judgment on the unexhausted

 claims.

       The Court DENIES Defendants’ Motion for Summary Judgment.

 II.   BACKGROUND

       Plaintiffs say Defendants were aware of crumbling infrastructure at

 WHV and have known about mold in WHV for over the last seven years.

 Plaintiffs allege Defendants took no steps to remedy the situation.

       Plaintiffs claim that multiple buildings at WHV are riddled with

 dangerous conditions, including haphazard retrofitting, leaky roofs,

 inoperable windows, inadequate ventilation, and outdated HVAC systems

 that contribute to the mold issues.

                                       2
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20       PageID.1012    Page 3 of 16




        As a result, Plaintiffs complain that they suffer mold related symptoms,

 including skin rashes and itching, nasal stuffiness, throat irritation, constant

 coughing, watering eyes, wheezing, and respiratory conditions and

 infections. They allege that they are only able to escape these dire conditions

 when they leave their housing units.

 III.   STANDARD OF REVIEW

        Under Fed. R. Civ. P. 56(a), “[t]he Court shall grant summary judgment

 if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” The movant bears

 the initial burden to inform the Court of the basis for its motion; it must identify

 particular portions of the record that demonstrate the absence of a genuine

 dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). If the movant satisfies its burden, the non-moving party must set forth

 specific facts showing a genuine issue for trial. Id. at 324. Unsupported,

 conclusory statements are insufficient to establish a factual dispute to defeat

 summary judgment, as is the “mere existence of a scintilla of evidence in

 support of the [non-movant’s] position”; the evidence must be such that a

 reasonable jury could find in its favor. Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 252 (1986); Alexander v. CareSource, 576 F.3d 551, 560 (6th Cir.

 2009).

                                          3
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20     PageID.1013   Page 4 of 16




       In deciding a summary judgment motion, the Court “views the factual

 evidence and draws all reasonable inferences in favor of the nonmoving

 party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

 The Court need only consider the cited materials, but it may consider other

 evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the

 summary judgment stage “is not to weigh the evidence and determine the

 truth of the matter but to determine whether there is a genuine issue for trial.”

 Liberty Lobby, 477 U.S. at 249.


 IV.   ANALYSIS

       A. Exhaustion of Administrative Remedies

             1. Legal Principles
       Pursuant to the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §

 1997e(a), a prisoner bringing an action contesting prison conditions under

 42 U.S.C. § 1997e(a) must first exhaust available administrative remedies.

 See Porter v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S.

 731, 733 (2001). Prisoners must do this, even if they may not be able to

 obtain the specific type of relief they seek in the state administrative process.

 See Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs,




                                        4
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20    PageID.1014   Page 5 of 16




 215 F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643

 (6th Cir. 1999).

       Proper exhaustion requires prisoners to complete the administrative

 review process within deadlines and abide by other applicable procedural

 rules. See Jones v. Bock, 549 U.S. 199 (2007); Woodford v. Ngo, 548 U.S.

 81, 90-91 (2006). “Compliance with prison grievance procedures, therefore,

 is all that is required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at

 218. An untimely or otherwise improper grievance does not satisfy the PLRA

 exhaustion requirement.

       MDOC Policy Directive 03.02.130 (effective March 18, 2019) sets forth

 the applicable grievance procedures for prisoners in MDOC custody at the

 time relevant to this complaint. It requires inmates to first attempt to resolve

 a problem orally within two business days of becoming aware of the grievable

 issue, unless prevented by circumstances beyond their control. If oral

 resolution is unsuccessful, the inmate may proceed to Step I of the grievance

 process and submit a completed grievance form within five business days of

 the attempted oral resolution.

       The Policy Directive gives directions for completing grievance forms:

 “The issues shall be stated briefly. Information provided shall be limited to


                                        5
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1015   Page 6 of 16




 the facts involving the issue being grieved (i.e., who, what, when, where,

 why, how). Dates, times, places and names of all those involved in the issue

 being grieved are to be included.” The inmate submits the grievance to a

 designated grievance coordinator, who assigns it to a respondent.

       If the inmate is dissatisfied with the Step I response, or does not

 receive a timely response, she may appeal to Step II by obtaining an appeal

 form within ten business days of the response, or if no response was

 received, within ten days after the response was due. If the inmate is still

 dissatisfied with the Step II response, or does not receive a timely Step II

 response, she may appeal to Step III.

       The inmate must send the Step III form within ten business days after

 receiving the Step II response, or if no Step II response was received, within

 ten business days after the date the Step II response was due.

       Time limitations must be adhered to by the inmate and staff at all steps

 of the grievance process. “The total grievance process from the point of filing

 a Step I grievance to providing a Step III response shall be completed within

 90 calendar days unless an extension has been approved....” MDOC Policy

 Directive 03.02.130.

             2. Purpose of Exhaustion Requirement


                                       6
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20      PageID.1016    Page 7 of 16




       The Supreme Court defines proper exhaustion under 42 U.S.C. §

 1997e(a) as “using all steps that the agency holds out, and doing so properly

 (so that the agency addresses the issues on the merits).” Woodford, 548

 U.S. at 90, quoting, Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir.

 2002). “Proper exhaustion demands compliance with an agency’s deadlines

 and other critical procedural rules because no adjudicative system can

 function effectively without imposing some orderly structure on the course of

 its proceedings.” Woodford, 548 U.S. at 89. The Supreme Court also

 observed that “[t]he PLRA attempts to eliminate unwarranted federal court

 interference with the administration of prisons, and thus seeks to ‘afford

 corrections officials time and opportunity to address complaints internally

 before allowing the initiation of a federal case.’” Id. at 93, quoting, Porter, 534

 U.S. at 525.

       Exhaustion serves a dual purpose: it gives prisoners “an effective

 incentive to make full use of the prison grievance process and accordingly

 provides prisons with a fair opportunity to correct their own errors.” Id. at 94.

 Additionally, the exhaustion requirement “has the potential to reduce the

 number of inmate suits, and also to improve the quality of suits that are filed

 by producing a useful administrative record.” Jones, 549 U.S. at 204-205.

             3. Bailey’s Grievances
                                         7
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20        PageID.1017   Page 8 of 16




         Defendants contend Bailey failed to exhaust the following grievances

 that are part of her complaint: WHV-18-04-1116-03D; WHV-2019-10-4358-

 28E; and WHV-2019-08-3773-12Z. The Court believes sufficient questions

 of     fact   exist   surrounding   exhaustion,   making     summary     judgment

 inappropriate.

                       a. WHV-18-04-1116-03D

         Bailey filed a Step I grievance (Identifier: WHV-18-04-1116-03D) on

 April 19, 2018, regarding the presence of mold in the facility. She noted her

 adverse symptoms.

         For starters, there are 2 separate grievances with the same grievance

 identifier number: one addresses the mold issue in the facility; the other

 involves a disagreement between a corrections officer and Bailey. This

 disagreement had nothing to do with mold. MDOC agrees that the grievance

 regarding the guard was resolved on May 9, 2018. The mold grievance was

 not.

         Although MDOC now says it has no date received or grievance

 identifier of Bailey’s mold Step I grievance, Bailey submits a memorandum

 from MDOC indicating that it received her Step I grievance regarding the

 mold issue on April 20, 2018 and a date for a response. [ECF No.62-5,



                                          8
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1018   Page 9 of 16




 PageID.923]. However, Bailey never received a response to this Step I

 grievance.

       Bailey then filed a Step II grievance reiterating claims made in her Step

 I submission – that mold in the facility negatively impacted her health. Bailey

 dated her grievance on July 8, 2018. However, the MDOC receipt stamp is

 dated July 26, 2018. It is unclear why it took MDOC nearly three weeks to

 receive the grievance. Bailey’s Step II grievance was rejected as untimely.

       Bailey filed a Step III grievance on September 12, 2018. MDOC denied

 her Step III grievance; the rejections to Step II were upheld.

       Next, Defendants argue that MDOC rejected Bailey’s grievance

 because it was a joint grievance. MDOC says it is a joint grievance because

 it concerned an “issue that mutually impacts two or more prisoners.”

 Pursuant to PD 03.02.130J.7, a grievance can be rejected if “two or more

 prisoners and/or parolees have jointly filed a single grievance regarding an

 issue of mutual impact or submit identical individual grievances regarding a

 given issue as an organized protest.” Bailey filed this grievance on her own,

 and MDOC does not demonstrate that others filed identical grievances. In

 fact, the grievances highlight the alleged adverse effects of the mold in the

 facility on Bailey, not others. Additionally, MDOC does not provide any



                                       9
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20    PageID.1019   Page 10 of 16




 evidence of an “organized protest.” A reasonable jury could conclude that

 this was not a joint grievance.

       Because the Court finds that a reasonable jury could find that Bailey

 properly submitted the mold grievance and that it was not a joint grievance,

 the Court declines to find as a matter of law, that Bailey failed to exhaust

 administrative remedies on this grievance.

                   b. WHV-2019-10-4358-28E

       MDOC contends that this grievance is defective because Bailey did not

 complete her Step III grievance before filing the complaint. Bailey filed her

 complaint on November 20, 2019.

       Bailey submitted her Step III grievance appeal on December 19, 2019.

 The Step III grievance was completed on January 21, 2020.

       Inmates should complete their grievance filings prior to filing suit, Curry

 v. Scott, 249 F.3d 493, 502 (6th Cir. 2001). However, the Sixth Circuit has

 refused to dismiss an action on exhaustion grounds where the administrative

 grievance process was only completed while an appeal was pending.

 Thaddeus–X v. Wozniak, 215 F.3d 1327 (6th Cir. 2000) (although the claims

 were not exhausted previously, court addressed merits of the appeal

 because the action could simply be refiled upon remand) (citing Curry v.

 Scott, 249 F.3d 493, 502 (6th Cir. 2001)). This reasoning is persuasive.

                                        10
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1020    Page 11 of 16




 Dismissal without prejudice would not be in the interest of justice since Bailey

 would simply refile, causing further delay. Further, Bailey says the grievance

 process was exhausted before Defendants were served with the Complaint.

       Second, Defendants argue that Bailey failed to include the names of

 all the Defendants in the grievance, despite MDOC’s policy requirement that

 all names must be included in the grievance. Bailey contends her grievance

 properly alerted prison officials of a health related problem. Johnson v.

 Johnson, 385 F.3d 503, 522 (5th Cir. 2004) (“We are mindful that the primary

 purpose of a grievance is to alert prison officials to a problem, not to provide

 personal notice to a particular official that he may be sued; the grievance is

 not a summons and complaint that initiates adversarial litigation.”).

       The failure to identify a person by name does not preclude a finding of

 exhaustion “as long as the prisoner identifies a defendant based on the

 factual allegations.” Thomas v. Woolum, 337 F.3d 720, 734 (6th Cir. 2003)

 (“[A]n inmate need not identify each officer by name when the identities of

 the particular officers are unknown.”); See Binion v. Glover, No. 07-13443,

 2008 WL 4155355, at *9–11 (E.D. Mich. July 28, 2008) ( the claim was

 exhausted because MDOC did not rely on the failure to name a named

 defendant as a basis for rejecting the grievance) adopted, 2008 WL 4097407

 (E.D. Mich. Aug. 29, 2008); Shoucair v. Warren, No. 07-12964, 2008 WL
                                       11
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1021    Page 12 of 16




 2033714, at *8 (E.D. Mich. May 9, 2008) (“[N]othing in Woodford or Jones

 requires a grievant to somehow identify persons or information he does not

 have or cannot reasonably obtain.”).

       Prisoners may not know the names of prison officials responsible for

 implementing and enforcing such policies. “Where a prisoner is not able to

 identify all appropriate personnel in compliance with the grievance

 procedure, there is no failure to exhaust.” See e.g., Merriweather v. Zamora,

 2006 WL 2711809, *9 (E.D.Mich.2006), citing, Thomas v. Woolum, 337 F.3d

 720, 734 (6th Cir.2003) (“[A]n inmate need not identify each officer by name

 when the identities of the particular officers are unknown.”). Bailey’s

 grievance placed Defendants on notice of the underlying mold issues and a

 question of fact existed as to whether there was adequate exhaustion.

       Third, Defendants argue that because the grievance was rejected

 pursuant to MDOC’s grievance procedure, the grievance was not exhausted.

 They rely upon Burnett v. Howard, 2010 WL 1286256, *1 (W.D. Mich. Mar.

 30, 2010), which held, “[a]s long as the state clearly rejects a grievance for

 a reason explicitly set forth in the applicable grievance procedure, a

 subsequent § 1983 claim based on the grievance will be subject to dismissal

 for failure to properly exhaust.” (citation and internal quotation marks

 omitted.). But Bailey argues that her grievance met the level of detail required
                                        12
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20    PageID.1022   Page 13 of 16




 and was improperly rejected. An improper rejection could constitute

 exhaustion.

       Prisoners must concisely state the issues alleged by including the

 “[d]ates, times, places, and names of all those involved in the issue being

 grieved.” MDOC Policy Directive 03.02.130, ¶ R. “Information provided is to

 be limited to the facts involving the issue being grieved (i.e., who, what,

 when, where, why, how).” Id. (emphasis in original).

       While grievances may be rejected if they are vague or illegible, Bailey’s

 grievance did provide the date, time, place, and names of those involved, as

 required by ¶ R. This raises a question of fact because an improper rejection

 would constitute exhaustion. Johannes v. Washington, 2016 WL 1253266,

 at *6 (E.D. Mich. Mar. 31, 2016) (citing Nelson v. Walsh, No. 16-10405, 2017

 WL 1212836, at *4 (E.D. Mich. Feb. 17, 2017), report and recommendation

 adopted, No. 16-CV-10405, 2017 WL 1100945 (E.D. Mich. Mar. 24, 2017)).

 The burden is on Defendants to “show that every reasonable jury would think

 the rejections were proper.” Id.

       The court in Wayne v. Heyns, 2015 WL 736329, at *6 (E.D. Mich. Feb.

 20, 2015) rejected the MDOC Defendants’ reliance on Burnett. “The Court

 cannot discern what more Plaintiff could have done to comply .... Therefore,


                                       13
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1023   Page 14 of 16




 even though the MDOC rejected Plaintiff's Step I grievance as vague, the

 undersigned finds that Plaintiff's efforts to exhaust … administrative

 remedies were sufficient under the circumstances.” Id. The same is true for

 Bailey.

                   c. WHV-2019-08-3773-12Z

       The Court believes sufficient questions of fact exist surrounding

 exhaustion for Grievance 3773. Defendants make the same arguments –

 untimely filing and failure to include all relevant names in grievance – that

 the Court rejected for Grievance 4358.

             4. Clark and Zentz’s Grievances
       The grievances relevant to this suit for Clark are: (1) WHV-19-04-1981-

 28E, (2) WHV-19-04- 2004-28K, and (3) WHV-16-04-2219-28E.

       Zentz filed one grievance – WHV-19-05-2141-28K – on April 25, 2019.

 She detailed that she suffered from serious health conditions related to mold

 exposure at WHV, including dizziness, headaches, chronic fatigue, and nose

 bleeds.

       Defendants make three arguments to support their contention that

 Clark and Zentz failed to properly exhaust administrative remedies: (1) the

 grievances do not include the named Defendants; (2) the grievances were



                                      14
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20        PageID.1024   Page 15 of 16




 rejected pursuant to MDOC policy; and (3) the content of the grievances

 does not address all of Plaintiff’s claims.

       The Court has already made a finding that Plaintiffs need not name

 every MDOC Defendant in administrative grievances so long as the agency

 is given fair notice of the basis for a claim. Clark and Zentz gave sufficient

 notice. They identified the specific individuals that they believed were

 involved in the establishment of the policy and procedures addressing mold

 and resulting health issues. This is enough to put staff on notice of an

 underlying mold issue in the prison, although Clark and Zentz did not name

 every individual involved in this suit.

       Next, MDOC argues that it rejected the grievances pursuant to prison

 policy. Defendants, again, rely on Burnett. For the reasons discussed, the

 Court rejects MDOC’s contention that Clark and Zentz did not properly

 exhaust    their   grievances;   their    efforts   were    sufficient   under   the

 circumstances.

       Finally, Defendants say that the content of the grievances is unrelated

 to the claims addressed in the Amended Complaint. However, the

 grievances note the adverse symptoms resulting from alleged mold

 exposure at WHV.




                                           15
Case 2:19-cv-13442-VAR-EAS ECF No. 69 filed 08/24/20   PageID.1025   Page 16 of 16




       The Court believes sufficient questions of fact exist surrounding

 exhaustion, making summary judgment inappropriate.

 V.    CONCLUSION
       When reviewing the propriety of summary judgment based on a failure

 to exhaust under the PLRA, the Court should “further analyze whether an

 inmate has made ‘affirmative efforts to comply with the administrative

 procedures’ and ‘whether those ‘efforts to exhaust were sufficient under the

 circumstances.’” Does 8-10 v. Snyder, 945 F.3d 951, 961 (6th Cir. 2019)

 (quoting Napier v. Laurel County, 636 F.3d 218, 223–24 (6th Cir. 2011).

       Sufficient appropriate efforts to comply with administrative procedures

 have been demonstrated by Bailey, Clark, and Zentz to survive summary

 judgment.

       The Court DENIES the MDOC Defendants’ Motion for Summary

 Judgment.

       IT IS ORDERED.
                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

 Dated: 8/24/2020




                                      16
